Case: 20-20042          Document: 00515893459              Page: 1      Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                            United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                            FILED
                                                                                          June 9, 2021
                                         No. 20-20042                                 Lyle W. Cayce
                                                                                           Clerk

   United States of America,

                                                                        Plaintiff—Appellee,

                                              versus

   Terrence Spriggs,

                                                                    Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                 USDC 4:19-CR-91-1


   Before Dennis and Engelhardt, Circuit Judges, and Hicks*, District
   Judge.
   Per Curiam:*
          Terrence Spriggs pleaded guilty to unlawful possession of a firearm by
   a felon in violation of 18 U.S.C. §§ 922(g)(1) & 924(e), without a plea
   agreement, and was sentenced to a 108-month prison term followed by a two-


          *
              Chief Judge of the Western District of Louisiana, sitting by designation.
          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20042      Document: 00515893459         Page: 2    Date Filed: 06/09/2021




                                   No. 20-20042


   year term of supervised release. In determining his sentence, the district
   court made a base offense level determination of 20 under U.S.S.G.
   § 2K2.1(a)(4)(B), then applied a two-level enhancement based upon the
   involvement of three or more firearms under U.S.S.G. § 2K2.1(b)(1)(A) and
   a two-level enhancement based upon the involvement of a stolen firearm
   under U.S.S.G. § 2K2.1(b)(4). Spriggs argues that the district court erred in
   scoring the possession of additional firearms as relevant conduct, pursuant to
   U.S.S.G. § 2K2.1. We AFFIRM.
                                         I.
           On January 7, 2018, police officers with the Houston Police
   Department (HPD) went to an apartment leased to Ashley Spriggs (Ashley),
   Defendant-Appellant’s sister, to execute an arrest warrant for her in
   connection with fraudulent documents. Once there, officers knocked on the
   door and Defendant Terrence Spriggs (Spriggs) answered. Officers
   conducted a sweep of the apartment looking for Ashley and saw cash in plain
   view throughout the apartment and “large ‘balls’ of marijuana sitting on
   a table.”
           During the sweep, the police viewed a firearm under a couch cushion.
   Ashley was absent and, according to the officers, there was no evidence inside
   of the residence indicating a female resided in the apartment. There were,
   however, pictures of Spriggs and his children around the apartment, as well
   as men’s clothing, toiletries, and shoes. One of the bedrooms appeared to be
   furnished for a child. When asked for permission to search the apartment,
   Spriggs declined and advised the officers that the apartment belonged to
   his sister.
           After officers saw drug paraphernalia (plastic bags, spoons, and
   baggies with white powder residue), they detained Spriggs while they
   obtained a search warrant for the apartment. The sweep and the warrant




                                         2
Case: 20-20042      Document: 00515893459          Page: 3    Date Filed: 06/09/2021




                                    No. 20-20042


   search together resulted in the seizure of the following: a model SDP Sphinx
   9mm handgun; a 9mm magazine; a model DMPS AR-15 .223 caliber rifle; a
   Model RFS-15 Radical Firearms .223 caliber rifle; a magazine with 36 rounds
   of .223 caliber ammunition; a model LC9 Ruger 9mm caliber handgun; 18
   rounds of 9mm caliber ammunition; a 9mm Ruger magazine; a Glock 21 .45
   caliber handgun with mounted light; a 9mm Glock magazine; an extended
   9mm magazine; 71 rounds of .45 caliber ammunition; 9.91 grams of cocaine;
   scales; 5.39 grams of marijuana; 3.41 grams of acetaminophen and
   hydrocodone; 1.63 grams of Xanax; 2.36 grams of ciprofloxacin
   hydrochloride; 0.42 grams of heroin; $54,837.00 in cash; a necklace with a
   “2600” pendant; a ring; two Rolex watches; and eight cell phones. The
   police also “located a photograph of [Spriggs] holding a handgun similar to
   the [seized] 9mm Ruger.”
          Officers believed that Spriggs sold narcotics, based upon amounts of
   drugs individually wrapped in small packages and cash in mixed
   denominations. Police found $2,600 in cash in Spriggs’s pocket, but the rest
   of the cash was in dresser drawers and in stacks throughout the apartment.
   To explain the cash, Spriggs told officers he worked as a stripper at a Houston
   club, which the officers later discovered was no longer in business at the time.
   Five firearms were recovered during the search, including one capable of
   holding a high-capacity magazine, and one firearm that was subsequently
   determined to be stolen. Spriggs was arrested that same day, and was later
   given a bond in Harris County, Texas. While still on bond, Spriggs beat his
   then-girlfriend and damaged her car, picking up two additional offenses:
   assault of a family member and criminal mischief.
          On August 26, 2018, HPD officers executed another search warrant
   at a different apartment, based upon information that Spriggs and others
   were involved in a fraud scheme. The apartment was the home of Spriggs’s
   girlfriend, Tadyra Lewis, who was suspected of credit card fraud. When



                                          3
Case: 20-20042       Document: 00515893459           Page: 4   Date Filed: 06/09/2021




                                      No. 20-20042


   officers arrived, they found Spriggs asleep in the master bedroom, three
   handguns inside the master bedroom closet on top of a small safe, and crack
   cocaine in plain view in the master bedroom. Spriggs was arrested again and
   taken to Harris County Jail, where he was uncooperative with law
   enforcement and threatened to kill one of the officers.
          Prior to the January 2018 and August 2018 searches, Spriggs had been
   convicted of a felony crime punishable by imprisonment for more than one
   year, and was thus prohibited from possessing a firearm and knew he was
   prohibited from possessing a firearm as a felon. On February 6, 2019, a grand
   jury sitting in the Southern District of Texas returned a one-count
   indictment, charging Spriggs with the offense of Felon in Possession of a
   Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).            The
   indictment alleged that on or about January 7, 2018, Spriggs possessed a
   “Ruger, model LC9, 9mm caliber Luger, semi-auto pistol.”
          At the detention and arraignment hearing on February 19, 2019, the
   court heard testimony from HPD Detective Paul Lowry, who also serves as a
   Task Force Officer with U.S. Homeland Security. He confirmed that two of
   the firearms seized in the January 2018 raid had been determined to be stolen,
   and further opined on the August 26, 2018 raid. The court denied bail and
   ordered Spriggs detained pending trial, citing the threat to the community,
   specifically the threat against the officer’s life.
          The presentence investigative report (PSR) established a base offense
   level of 20, pursuant to U.S.S.G. §2K2.1(a)(4)(B). The PSR recommended
   a four-level increase pursuant to U.S.S.G. § 2K2.1(b)(1) because the offense
   involved a total of eight firearms seized in the January 2018 and August 2018
   searches, under the principles of relevant conduct; a two-level increase
   pursuant to U.S.S.G. § 2K2.1(b)(4) because (at least) one of the firearms had
   been stolen; and a four-level increase pursuant to U.S.S.G. § 2K2.1(b)(6) for




                                            4
Case: 20-20042      Document: 00515893459         Page: 5    Date Filed: 06/09/2021




                                   No. 20-20042


   using or possessing the firearm in connection with another felony. After
   three levels were deducted for acceptance of responsibility, Spriggs had a
   total offense level of 27.
          The PSR placed Spriggs in criminal history category V, yielding a
   guideline sentencing range of 100 to 120 months. Spriggs filed objections to
   the four-level enhancement under U.S.S.G. § 2K2.1(b)(1)(B) for possession
   of 8 to 24 firearms, arguing he was not the sole occupant of his sister’s
   apartment that was searched on January 7, 2018.
          On October 17, 2019, Spriggs entered a guilty plea, absent a plea
   agreement, to the charged offense. Spriggs agreed with the factual basis but
   declined to acknowledge that he had possessed any firearm other than the
   Ruger 9mm pistol charged in the indictment. The district court adopted the
   PSR in its entirety and sentenced Spriggs to a 108-month prison term and a
   two-year term of supervised release. Spriggs timely appealed.
                                        II.
          Spriggs argues that the district court erred in scoring the possession
   of additional firearms as relevant conduct, pursuant to U.S.S.G. § 2K2.1,
   because the firearms were hidden inside an apartment, the apartment was
   leased to another person, and the Government failed to establish that he was
   the apartment’s sole occupant. Although framed as one issue, Spriggs’s
   appellate challenge concerns three matters, namely: (1) the base offense level
   determination of 20 under U.S.S.G. § 2K2.1(a)(4)(B), (2) the two-level
   enhancement based upon the involvement of three or more firearms under
   U.S.S.G. § 2K2.1(b)(1)(A), and (3) the two-level enhancement based upon
   the involvement of a stolen firearm under U.S.S.G. § 2K2.1(b)(4).
          Spriggs’s claims that the district court erred in applying the
   Sentencing Guidelines are claims of procedural error. See Gall v. United
   States, 552 U.S. 38, 51 (2007). This court reviews the district court’s




                                         5
Case: 20-20042      Document: 00515893459          Page: 6   Date Filed: 06/09/2021




                                    No. 20-20042


   application of the Guidelines de novo and reviews the district court’s factual
   findings for clear error. United States v. Hagman, 740 F.3d 1044, 1047-48
   (5th Cir. 2014). “A district court may consider non-adjudicated offenses
   (offenses for which the defendant has neither been charged nor convicted) . .
   . provided they constitute ‘relevant conduct’ under U.S.S.G. § 1B1.3.”
   United States v. Brummett, 355 F.3d 343, 344 (5th Cir. 2003). A district
   court’s determination of what constitutes relevant conduct is a factual
   finding. Id. at 1048. A factual finding plausible in light of the record as a
   whole is not clearly erroneous. Id. On the other hand, a factual finding is
   clearly erroneous when, after reviewing the entire record, the court is “left
   with the definite and firm conviction that a mistake has been committed.”
   Id. (internal quotation marks and citation omitted). “The Government must
   prove sentencing enhancements by a preponderance of the evidence.” Id.
   (internal quotation marks and citation omitted).
                                          III.
          In order to convict a defendant as a felon in possession of a firearm in
   violation of 18 U.S.C. § 922(g)(1), the Government must prove beyond a
   reasonable doubt that the defendant: (1) has been convicted of a felony; (2)
   possessed a firearm in or affecting interstate commerce; and (3) knew that he
   was in possession of the firearm. United States v. Anderson, 559 F.3d 348, 353
   (5th Cir. 2009) (citing United States v. Ybarra, 70 F.3d 362, 365 (5th Cir.
   1995)). Possession can be established by: (1) actual, physical possession of
   the firearm, (2) sole control and occupancy of a place where a firearm is
   found, or (3) joint occupancy of a place where a firearm is found, combined
   with some evidence of the defendant’s access to and knowledge of the
   firearm. Anderson, 559 F.3d at 353. Spriggs argues none of the additional
   firearms, beyond the one firearm he accepted responsibility for in his guilty
   plea, were in his actual possession.




                                           6
Case: 20-20042      Document: 00515893459             Page: 7   Date Filed: 06/09/2021




                                       No. 20-20042


          i. Constructive Possession
          Possession of a firearm may be actual or constructive, and may be
   proven by circumstantial evidence. United States v. Fields, 977 F.3d 358, 365
   (5th Cir. 2020) (citing United States v. Huntsberry, 956 F.3d 270, 279 (5th Cir.
   2020)). The district court did not specify a possessory basis—i.e., actual or
   constructive—for holding Spriggs to account for the additional firearms.
   There is no evidence of Spriggs’s actual possession of the firearms, so the
   Government must rely on a theory of constructive possession. “In general,
   a person has constructive possession if he knowingly has ownership,
   dominion, or control over the contraband itself or over the premises in which
   the contraband is located.” United States v. McKnight, 953 F.2d 898, 901 (5th
   Cir. 1992). Typically, “the issue of constructive possession is raised . . .
   where a defendant is found to be in the vicinity of a firearm but not in actual
   possession of it; a firearm is found in his residence . . . or . . . in some other
   place over which the defendant has dominion or control.” Hagman, 740 F.3d
   at 1049–50.
          This court will affirm a finding of constructive possession in cases of
   joint occupancy “only when there is some evidence supporting at least a
   plausible inference that the defendant had knowledge of and access to the
   illegal item.” Huntsberry, 956 F.3d at 280. A defendant’s mere presence in
   the area of an object is not sufficient to establish possession. See United States
   v. Green, 873 F.3d 846, 852–53 (11th Cir. 2017) (analyzing whether the
   evidence was sufficient to establish that the defendant possessed a firearm as
   a convicted felon in violation of § 922(g)). A defendant’s connection to the
   location where a gun is found, however, may be relevant to whether he had
   knowledge of the gun or the ability and intent to exercise control or dominion
   over it. See id. at 853. “Constructive possession cannot be proven by
   proximity alone; there must be ‘other proof’ linking the defendant to the




                                            7
Case: 20-20042      Document: 00515893459          Page: 8   Date Filed: 06/09/2021




                                    No. 20-20042


   prohibited item.” United States v. Foster, 891 F.3d 93, 111 (3rd Cir. 2018)
   (citations omitted).
          Spriggs argues that the Government provided insufficient evidence to
   support constructive possession.      In support, he cites United States v.
   Mergerson, 4 F.3d 337 (5th Cir. 1993), where this court held a defendant was
   not in possession of a firearm because there was no circumstantial evidence
   establishing that felon knew of the weapon. “Although a defendant’s
   exclusive occupancy of a place may establish his dominion and control over
   any item found there, his joint occupancy of a place cannot, by itself, support
   the same conclusion.” United States v. Houston, 364 F.3d 243, 248 (5th Cir.
   2004) (citing United States v. Hinojosa, 349 F.3d 200, 203-04 (5th Cir. 2003)).
   Some circumstantial proof of possession is required besides mere joint
   occupancy before constructive possession can be established. Fields, 977
   F.3d at 365.
          In the present case, the Government has evidence to support
   Spriggs’s possession of the apartment. With the exception of the number of
   firearms, Spriggs agreed that the factual basis cited by the Government was
   correct.
          As noted above, when HPD officers searched Spriggs and the
   apartment, they found cash, drugs, and guns. They found no evidence of a
   woman residing in the apartment. During sentencing, the district court stated
   the preponderance of the evidence standard of factual findings for purposes
   of sentencing.    The district court declined to accept Spriggs’s “joint
   occupancy” argument, stating that the Government had “offered some
   evidence that [Spriggs] was a resident of the apartment. He may or may not
   have been on the lease. But based upon what the [G]overnment’s attorney
   has outlined, he was occupying the apartment with his children.”




                                         8
Case: 20-20042       Document: 00515893459            Page: 9   Date Filed: 06/09/2021




                                       No. 20-20042


          ii. Reliable Evidence
          In addition to the drugs and money discovered with the guns, pictures
   of Spriggs and his children were displayed throughout the apartment. Law
   enforcement found a photograph of Spriggs holding a handgun similar to the
   Ruger 9mm, model LC9, that they seized during the January 2018 search and
   named in the indictment. Officers also seized Spriggs’s cell phones on
   January 7, 2018, and downloaded their contents under the authority of a
   search warrant.
          Photographs downloaded from Spriggs’s cell phones were attached as
   exhibits to the United States’ Objections to the PSR, which was filed before
   the sentencing hearing. One of the photos came from a post to Spriggs’s
   Instagram account, where he carries a firearm that matched the Ruger 9mm
   model LC9 pistol named in the indictment. The Government contends the
   other photographs are of firearms “consistent with,” or that bear
   “similarity” to, the four additional seized firearms used for enhancement
   purposes and establish that Spriggs at some time handled firearms like or
   even identical to the other four.
          Other photographs retrieved from his cell phones showed Spriggs and
   his children inside his sister’s apartment handling cash. The pictures match
   the interior of Ashley’s apartment and display the appearance of the cash that
   matched how officers found it during the search:             in bags and stacks
   throughout the apartment, supporting the Government’s assertion that
   Spriggs was living at the apartment with his children.
          iii. Knowledge
          Spriggs correctly states that, in joint-occupancy cases, the
   Government must prove that a defendant had more than “mere control or
   dominion over the place” where contraband is found. Mergerson, 4 F.3d at
   349. Indeed, “something else (e.g., some circumstantial indicium of




                                            9
Case: 20-20042     Document: 00515893459           Page: 10    Date Filed: 06/09/2021




                                    No. 20-20042


   possession) is required besides mere joint occupancy before constructive
   possession is established.” Id. Evidence of knowledge and intent is critical
   in constructive-possession cases, as “[a] defendant will often deny any
   knowledge of a thing found in an area that is placed under his control.”
   United States v. Williams, 620 F.3d 483, 489 (5th Cir. 2010). But no
   affirmative link between the defendant and the weapon has to be established.
   Mergerson, 4 F.3d at 349.
          In joint-occupancy cases, this court takes “a commonsense, fact-
   specific approach” to determining whether constructive possession has been
   established. United States v. Meza, 701 F.3d 411, 419 (5th Cir. 2012). In that
   regard, this court has held that “[d]ominion or control over the premises may
   be shown by the presence of the defendant’s personal belongings . . . or by
   evidence that the defendant [may] come and go as he please[s].” Id. at 419-
   20. (internal quotation marks and citation omitted).
          The Government contends that Spriggs had exclusive possession of
   the apartment and “consistently occup[ied] the space” in which the firearms
   were found.     In support, it cites officers’ observations of men’s and
   children’s items, and pictures of Spriggs and his children. Spriggs argues the
   photos and clothing observed in the apartment was not unusual for family
   members.
          Exclusive control over the premises allows the court to infer the
   knowledge and intent to control objects within those premises. United States
   v. Griffin, 684 F.3d 691, 695 (7th Cir. 2012); see also United States v. Little,
   829 F.3d 1177, 1183 (10th Cir. 2016) (“It would not be improper for the jury
   to infer that the defendant had both knowledge of the firearm and an intent
   to exercise dominion and control over it merely from its presence in the
   bedroom”); United States v. Finney, 28 F.3d 113 (10th Cir. 1994) (holding
   that there was sufficient evidence of defendant’s knowledge of the firearm in




                                         10
Case: 20-20042       Document: 00515893459          Page: 11   Date Filed: 06/09/2021




                                     No. 20-20042


   jointly occupied bedroom because defendant “rented the house, occupied
   the bedroom, and used the house as a base of operations for drug
   trafficking”). Accordingly, the district court did not err in finding that the
   Government produced sufficient evidence that Spriggs had knowledge of and
   constructively possessed the firearms and ammunition seized in the January
   2018 search.
                                         IV.
          In calculating Spriggs’s offense level under U.S.S.G. § 2K2.13, the
   district court included four additional firearms seized in the January 2018
   search in the total number of firearms involved in Spriggs’s possession
   offense, concluding that Spriggs had, at that location, possessed a total of five
   firearms. Spriggs argues that the district court improperly enhanced his
   sentence because he was only charged with and pleaded guilty to possession
   of one firearm.
          i. Base Offense Level Determination and Relevant Conduct
          A base offense level of 14 is prescribed if the defendant “was a
   prohibited person at the time of the offense.” U.S.S.G. § 2K2.1(a)(6)(A). It
   is undisputed that Spriggs was a felon prohibited from possessing a firearm
   in January 2018. Guidelines section 2K2.1(a)(4)(B) recommends a base
   offense level of 20 if the offense involved certain dangerous weapons and the
   defendant has been convicted of certain felonies or is otherwise prohibited
   from possessing such weapons. This Guidelines section was originally
   adopted in 1995, and then was amended in 2006 to recommend a base level
   of 20 for offenses that involved a “semiautomatic firearm that is capable of
   accepting a large-capacity magazine” and the defendant “was a prohibited
   person at the time the defendant committed the instant offense.” See United
   States v. Price, 649 F.3d 857, 870 (8th Cir. 2011) (providing history of the
   Guidelines and its amendments).




                                          11
Case: 20-20042     Document: 00515893459          Page: 12   Date Filed: 06/09/2021




                                   No. 20-20042


          The Guidelines use relevant offense conduct, if there is any, to assess
   offense levels. See U.S.S.G. § 1B1.3(a)(1)(A) (noting that application of the
   Guidelines calls for consideration of “all acts and omissions committed,
   aided, abetted, counseled, commanded, induced, procured, or willfully
   caused by the defendant”); Brummett, 355 F.3d at 343 (a district court may
   consider non-adjudicated offenses as relevant conduct under § 1B1.3 of the
   Guidelines). Unless otherwise specified, a convicted defendant’s guideline
   range is determined based upon all relevant conduct. U.S.S.G. § 1B1.1,
   comment. (n.1(H)).
          Guidelines commentary explains that under subsection (a)(1) “the
   focus is on the specific acts and omissions for which the defendant is to be
   held accountable in determining the applicable guideline range,” not “on
   whether the defendant is criminally liable for an offense.” U.S.S.G. § 1B1.3,
   comment. (n.1). Thus, in a firearms case, relevant conduct may include
   uncharged firearms if the Government establishes that the defendant
   possessed the additional firearms. See, e.g., Houston, 364 F.3d at 248. As
   examined above, the Government has demonstrated that Spriggs
   constructively possessed the four additional firearms seized in the January
   2018 raid.
         Generally, a PSR and its addenda bear sufficient indicia of reliability
   to be considered as evidence by the sentencing judge in making factual
   determinations. United States v. Nava, 624 F.3d 226, 231 (5th Cir. 2010)
   (quotation and citation omitted). Here, the PSR shows that Spriggs occupied
   the apartment and had constructive possession of the Model RFS-15 Radical
   Firearms, LLC .223 caliber rifle, with a loaded 36-round magazine of .223
   caliber ammunition. When HPD executed the search warrant, Spriggs was
   in the apartment alone.




                                        12
Case: 20-20042     Document: 00515893459              Page: 13   Date Filed: 06/09/2021




                                       No. 20-20042


          Even without considering the photographs of Spriggs and the children
   found in the apartment, the record supports that Spriggs, at a minimum, had
   joint dominion and control over the apartment. See Meza, 701 F.3d at 419.
   The PSR stated that the apartment leased by Ashley was in fact “occupied
   by [Spriggs], as evidenced by . . . the pictures inside . . . of [Spriggs] and his
   children, men’s clothing and toiletries, and a bedroom that was furnished for
   a child.” In sum, the district court did not clearly err in concluding that
   Spriggs constructively possessed a firearm capable of accepting a large-
   capacity magazine. The district court properly assigned Spriggs a base
   offense level of 20 for possessing a firearm capable of accepting a large-
   capacity magazine.
          ii. Three or More Firearms
          The Sentencing Guidelines advise, for a violation of 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2), a two-level enhancement if the offense involved
   three to seven firearms. See U.S.S.G § 2K2.1(b)(1)(A). When determining
   how many firearms are involved in an offense, the district court should
   include all “firearms that were unlawfully sought to be obtained, unlawfully
   possessed, or unlawfully distributed[.]” U.S.S.G § 2K2.1, comment. (n.5).
          In United States v. Brummett, 355 F.3d at 344-45, this court determined
   that the district court did not err in calculating a defendant’s offense level for
   the offense of being a felon in possession of a firearm where it had counted
   firearms the defendant had not been indicted for possessing. The district
   court included firearms that had been discovered in the nine months
   following the possession for which the defendant was indicted as relevant
   conduct in its calculation of his sentence. Id. at 344. This court held that,
   despite the amount of time that had elapsed between the offenses, they were
   part of the same ongoing series of offenses and thus were relevant conduct.
   Id. at 345.




                                            13
Case: 20-20042     Document: 00515893459           Page: 14     Date Filed: 06/09/2021




                                    No. 20-20042


          In the present case, the Ruger 9mm pistol discovered in the couch
   cushion shortly before the four other firearms during the January 2018 search
   was found to be relevant conduct by the district court. Specifically, the court
   determined that the additional firearms discovered in the January 2018
   search were relevant, but excluded the firearms discovered during the August
   2018 search, adjusting the calculation from a four-point enhancement to a
   two-point enhancement (reducing the total number of firearms seized in
   January and August 2018 from eight to five). The district court did not err
   applying a two-level enhancement under U.S.S.G § 2K2.1(b)(1)(A) because
   the offense involved five firearms: one specifically charged in the indictment
   and four others discovered in the January 2018 search.
          iii. Stolen Firearm
          Spriggs’s third assignment of error is that the district court
   improperly enhanced his sentence two levels under § 2K2.1(b)(4) of the
   Guidelines based upon the involvement of a stolen firearm. Section
   2K2.1(b)(4) applies “whenever a stolen firearm is involved in the offense of
   conviction or in relevant conduct.” United States v. Cole, 525 F.3d 656, 660
   (8th Cir. 2008). The district court need only find facts relevant to its
   application of the Sentencing Guidelines by a preponderance of the evidence.
   United States v. Lewis, 476 F.3d 369, 389 (5th Cir. 2007).
          An enhancement involving a stolen firearm applies “regardless of
   whether the defendant knew or had reason to believe that the firearm was
   stolen.” United States v. Perez, 585 F.3d 880, 883 (5th Cir. 2009). This court
   has continually enforced the clear and unambiguous language of
   § 2K2.1(b)(4) and its strict liability standard. See United States v. Singleton,
   946 F.2d 23, 24 (5th Cir. 1991); United States v. Fry, 51 F.3d 543, 546 (5th
   Cir. 1995); United States v. Hodges, 190 F.3d 537 (5th Cir. 1999); United States




                                         14
Case: 20-20042     Document: 00515893459           Page: 15    Date Filed: 06/09/2021




                                    No. 20-20042


   v. Leon–Gonzalez, 220 F.3d 586 (5th Cir. 2000); United States v. Williams,
   365 F.3d 399, 407–08 (5th Cir. 2004).
          The record supports the finding that at least one firearm discovered
   in the January 2018 raid was stolen. According to the testimony of Detective
   Lowry at the detention and arraignment hearing on February 19, 2019, traces
   were performed on the firearms seized, which confirmed that two of the five
   guns were stolen. The PSR went into further detail about one of the firearms,
   specifically: “[d]uring the course of the investigation, officers confirmed that
   the Glock 21 handgun had been reported stolen out of League City, Texas.”
   The district court did not err applying a two-point enhancement during
   sentencing for the possession of a stolen firearm.
                                         V.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                          15